Name: COMMISSION REGULATION (EC) No 2683/95 of 21 November 1995 amending Regulation (EC) No 1072/95 increasing to 1 300 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: Europe;  plant product;  cooperation policy;  trade policy;  trade
 Date Published: nan

 22. 11 . 95 I EN I Official Journal of the European Communities No L 279/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2683/95 of 21 November 1995 amending Regulation (EC) No 1072/95 increasing to 1 300 000 tonnes the quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened Whereas the Management Committee for Cereals has not issued an opinion within the time set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies ; Whereas Commission Regulation (EC) No 1072/95 0, as amended by Regulation (EC) No 2643/95 (% opened a standing invitation to tender for the export of 1 000 000 tonnes of barley held by the German intervention agency ; whereas, in a communication of 9 November 1995, Germany informed the Commission of the inten ­ tion of its intervention agency to increase by 300 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 1 300 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EC) No 1072/95 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EC) No 1072/95 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 1 300 000 tonnes of barley to be exported to all third countries. 2 . The regions in which the 1 300 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion.' Article 2 Annex I to Regulation (EC) No 1072/95 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1995. For the Commission Franz FISCHLER Member of the Commission (&lt;) OJ No L 181 , 1 . 7. 1992, p. 21 . (*) OJ No L 179, 29 . 7. 1995, p. 1 . (3) OJ No L 191 , 31 . 7. 1993, p. 76. (&lt;) OJ No L 21 , 26. 1 . 1994, p. 1 . 0 OJ No L 108 , 13 . 5. 1995, p. 43 . ¥) OJ No L 272, 15. 11 . 1995, p. 1 . No L 279/2 EN Official Journal of the European Communities 22. 11 . 95 ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 477 215 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/Saarland/Bayern 85 064 Berlin/Brandenburg/ Mecklenburg-Vorpommern 263 268 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 475 281 '